United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.J., Appellant
and
FEDERAL JUDICIARY, U.S. PROBATION
OFFICE, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1944
Issued: June 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2010 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs’ decision dated January 27, 2010. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office abused its discretion by denying appellant’s request for
reimbursement of travel expenses.
FACTUAL HISTORY
On June 16, 2008 appellant, a 47-year-old probation officer, injured his ribs, his right
shoulder, his back and his neck when the vehicle he was driving was struck by another vehicle.
He filed a claim for benefits on June 19, 2008, which the Office accepted for fracture of the right
1

5 U.S.C. § 8101 et seq.

humerus. Appellant underwent open reduction/internal fixation surgery on July 11, 2008; the
procedure was performed by Dr. Mark E. Farmer, a Board-certified orthopedic surgeon. He has
not returned to work since his June 16, 2008 injury.
By letter dated August 28, 2008, appellant advised the Office that he had moved from
Kingsland, Georgia, to Macon, Georgia. He requested authorization for physical therapy
treatment at a facility in Macon, Georgia. In addition appellant continued to seek follow-up
treatment from Dr. Farmer, whose office was located in Fort Myers, Florida. He stated that the
round trip distance from his home in Macon, Georgia to Dr. Farmer’s office was approximately
740 miles.
In an inter-Office memorandum dated October 29, 2008, the Office noted that appellant
had appeared at the district Office on October 28, 2008 requesting reimbursement for mileage,
hotel accommodations and meals for trips to Dr. Farmer’s office on July 6, 10, 20 and
August 25, 2008. It agreed to reimburse him for these trips but advised appellant that when he
completed his postoperative treatment he needed to obtain the services of a physician within his
commuting area. Appellant told the Office that he understood and would comply.
In an October 27, 2008 x-ray report, received by the Office on November 4, 2008, it was
indicated that appellant’s right shoulder/greater tuberosity fracture had healed and was in good
position. The report stated that he presented a satisfactory, healed postoperative appearance.
In an October 27, 2008 report, Dr. Farmer stated that appellant was progressing well,
despite some lingering pain and stiffness, limited range of motion and occasional popping in the
shoulder. He restricted appellant from work activity for three months and recommended six
weeks of continuing physical therapy.
By letter dated December 12, 2008, the Office advised the claimant that it had assigned a
registered nurse to assist in his recovery and in locating a qualified physician within the Macon
commuting area. It asked appellant to contact Dr. Farmer regarding a referral to a qualified
physician in the Macon area. The Office asked that the claimant fully cooperate so that the
excessive travel reimbursements and accommodations could be discontinued and that he provide
the name, specialty and telephone number of the selected physician within 30 days.
In a January 7, 2009 progress report, appellant’s field nurse identified three orthopedic
surgeons in the Macon area who were qualified to treat his postsurgical right shoulder condition.
He stated that he sent the names and contact information for these physicians to appellant;
however, appellant asserted that he was more comfortable being treated by Dr. Farmer.
By telephone call dated February 4, 2009, appellant advised the Office that he had not
selected a doctor in Macon because he felt more comfortable with Dr. Farmer; he noted that he
had performed the shoulder surgery and had been treating him since that time. He asserted that
he wished to continue to be treated by Dr. Farmer regardless of whether the Office reimbursed
him for the travel. The Office advised appellant that his travel to Dr. Farmer’s office, which
exceeded 500 miles, was not reasonable given that there were qualified doctors in Macon, his
commuting area. It stated that the applicable regulations indicated that, generally, 25 miles from
the place of injury, the employing establishment, or the employee’s home, was a reasonable

2

distance to travel.2 The Office advised appellant to provide any written comments within 30
days.
By letter to the Office dated February 26, 2009, appellant informed it that he continued to
be treated by Dr. Farmer because of his reputation, his prior treatment of his wife and son, and
the fact that Dr. Farmer had performed the June 2008 shoulder surgery and treated him
subsequently. He asserted that, although he had consulted several other physicians in the
Jacksonville, Florida area, he did not receive the proper treatment for his right shoulder condition
until he began treatment with Dr. Farmer. Appellant also stated that Dr. Farmer had indicated
that he might require additional shoulder surgery in light of a recent test which showed a bone
spur and possible rotator cuff tear in his right shoulder.
By decision dated March 24, 2009, the Office denied authorization for reimbursement for
transportation costs and expenses for travel to Dr. Farmer’s office in Fort Myers, Florida,
effective January 13, 2009. It stated that appellant failed to submit any evidence that there were
not qualified physicians in his area who could provide treatment for his accepted right shoulder
condition.
On March 30, 2009 Dr. Farmer requested authorization for additional right shoulder
surgery. In a March 30, 2009 report, he explained that appellant was an appropriate candidate
for surgery because nonoperative options had been exhausted. The procedure was performed to
ameliorate the conditions of capsular release adhesions, subacromial decompression and
removing hardware.
By letter dated April 6, 2009, appellant requested an oral hearing, which was held on
November 18, 2009. At the hearing he reiterated that he had been dissatisfied with the
physicians who treated his shoulder prior to Dr. Farmer, with whom he felt comfortable.
Appellant indicated that he continued to seek treatment from Dr. Farmer, regardless of whether
or not he was reimbursed for travel expenses, because he had rendered a significant improvement
in his shoulder condition, because he was a shoulder specialist, and because appellant continued
to experience problems with his shoulder; he noted that Dr. Farmer had scheduled him for
additional surgery. He admitted that he had not attempted to find an appropriate specialist within
25 miles of his residence because of his preference for Dr. Farmer. Appellant’s wife stated at the
hearing that she was unable to locate a shoulder specialist in Macon. She asserted that she called
the offices of physicians recommended by the Office but was informed that they were hand and
spine specialists, not shoulder specialists. Appellant’s wife further asserted that she had also
sustained a shoulder injury and had experienced similar difficulty finding a shoulder specialist in
Macon.
By decision dated January 27, 2010, an Office hearing representative affirmed the
March 24, 2009 decision. She noted that Dr. Farmer had requested additional right shoulder
surgery on March 30, 2009. The hearing representative found, however, that the issues of
authorization of medical treatment and reimbursement of travel expense for medical treatment
were separate and distinct. She stated that the Office could authorize medical treatment but
2

The Board notes that the applicable regulations in effect at the time, 20 C.F.R. § 10.402, has been replaced by
20 C.F.R. § 10.315.

3

determine that the travel expense incurred for such authorized treatment was unnecessary or
unreasonable.
The hearing representative found that the Office properly determined that appellant’s
continuing travel to Dr. Farmer’s office in Fort Myers was not reasonable given the fact that
there were qualified physicians available to treat him in the Macon, Georgia, area. She stated
that there was no evidence establishing that this travel was reasonable and necessary in order to
obtain medical treatment, as there was no indication that competent and appropriate medical care
was not available within the commuting area of appellant’s Macon, Georgia, residence. The
hearing representative therefore found that the expenses appellant incurred for travel on or after
February 4, 2009, between his home in Georgia and Dr. Farmer’s office in Fort Meyers, Florida,
were personal and that the Office did not abuse its discretion in denying reimbursement of
further travel expenses for visits to Dr. Farmer effective February 4, 2009.
LEGAL PRECEDENT
Section 8103 of the Act3 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which the Office considers likely to cure, give relief,
reduce the degree of the period of disability or aid in lessening the amount of monthly
compensation.
Section 10.315 of Title 20 of the Code of Federal Regulations provide, in relevant part:
“The employee is entitled to reimbursement of reasonable and necessary
expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel, [the
Office] will consider the availability of services, the employee’s condition and the
means of transportation. Generally, 25 miles from the place of injury, the work
site or the employee’s home, is considered a reasonable distance to travel. The
standard form designated for [f]ederal employees to claim travel expenses should
be used to seek reimbursement under this section.”4
The Board has previously explained that the Office may authorize medical treatment but
determine that the travel expense incurred for such authorized treatment was unnecessary or
unreasonable.5
As the only limitation on the Office’s authority is reasonableness, abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deductions from known facts.6 The
3

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

4

20 C.F.R. § 10.315.

5

W.M., 59 ECAB 132 (2007).

6

See William B. Webb, 56 ECAB 156 (2004); Lecil E. Stevens, 49 ECAB 673 (1998).

4

Board has long held that the Office has broad discretion in approving services provided under the
Act.7
ANALYSIS
The Office accepted that appellant sustained a fracture of the right humerus and
authorized open reduction/internal fixation surgery on his right shoulder on July 11, 2008.
Appellant subsequently moved to Macon, Georgia, but continued to receive treatment for his
right shoulder from Dr. Farmer. The Office informed appellant on October 29, 2008 that it
would no longer reimburse him for traveling to Dr. Farmer’s office in Fort Myers, Florida after
he completed his postoperative treatment and advised him that he needed to obtain the services
of a physician within his commuting area.8 On January 7, 2009 the nurse assisting appellant
informed him that she had identified three orthopedic surgeons in the Macon area who were
qualified to treat his postsurgical right shoulder condition. Appellant, however, advised the
nurse and the Office that he had not selected a new attending physician in Macon because he felt
more comfortable having his right shoulder condition treated by Dr. Farmer. He stated that he
wished to continue to be treated by Dr. Farmer regardless of whether or not the Office
reimbursed him for travel expenses. The Office advised appellant on February 4, 2009 that his
travel to Dr. Farmer’s office was not reasonable given that there were qualified doctors in
Macon, his current commuting area, and allowed him 30 days to submit written comments before
formally disallowing any additional reimbursement for travel to Dr. Farmer’s office in Fort
Myers. Appellant informed the Office on February 26, 2009 that, although he had consulted
several other physicians in the Macon, Georgia area, only Dr. Farmer had provided him with the
proper treatment for his right shoulder condition. The issues of authorization of medical
treatment and payment of reasonable travel expense have been determined by the Board to be
separate and distinct issues. Appellant’s continued wish to treat with Dr. Farmer, does not
establish that unreasonable travel expense must be authorized.
The Board notes that appellant is entitled to reimbursement for reasonable and necessary
travel expenses as provided under section 10.315. The regulations provide, however, that a
reasonable distance to travel is generally 25 miles from the place of injury, the work site or the
employee’s home. In determining what constitutes a reasonable travel distance, the Office must
consider the availability of medical services in appellant’s area, his condition and the means of
transportation.9 It found that he did not reasonably need to seek medical treatment in Fort
Myers, Florida, given the number of available specialists for his condition who practiced in his
commuting area of Macon, Georgia; it noted that appellant’s attending nurse had identified three
shoulder specialists who worked in the Macon metropolitan area. This is insufficient however,
to establish that he is unable to obtain competent and appropriate medical care within his
commuting area given the number of available specialists.10
7

See Wanda L. Campbell, 44 ECAB 633 (1993).

8

The Office indicated in its January 27, 2010 decision that appellant was reimbursed for travel expenses through
January 12, 2010.
9

W.M., supra note 5.

10

See Julia A. Strickland, 54 ECAB 649 (2003).

5

The Office has broad discretion in considering whether to reimburse or authorize travel
expenses. As the only limitation on the Office’s authority is reasonableness, abuse of discretion
is generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deduction from known facts.11 The
Board finds that the expenses appellant incurred for travel after March 2009 between his new
home in Macon, Georgia and Dr. Farmer’s office in Fort Myers, Florida, must be considered
personal to appellant and that the Office’s denial of appellant’s request for reimbursement was
reasonable.12 There was no evidence establishing that this travel was reasonable and necessary
in order to obtain medical treatment where there was no indication that competent and
appropriate medical care was not available within the commuting area of Macon, Georgia.13
The Office properly considered the factors enumerated in section 10.315 and denied
appellant’s request for authorization for travel expenses to see Dr. Farmer in Fort Myers, Florida.
It did not abuse its discretion by denying authorization of travel expenses after February 2009
between Macon, Georgia and Fort Myers, Florida.14
CONCLUSION
The Board finds that the Office did not abuse its discretion by denying appellant’s request
for reimbursement of travel expenses.

11

See William B. Webb, supra note 6.

12

Lecil E. Stevens, supra note 6.

13

See David Spearman, 49 ECAB 445 (1998).

14

The Board notes that the Office hearing representative did not address Dr. Farmer’s March 30, 2009 request for
authorization for additional right shoulder surgery, stating that the issues of reimbursement for medical treatment
and travel must be considered separately. This finding was in error. Section 8103 indicates that “the employee may
initially select a physician to provide medical services ... in accordance with such regulations and instructions as the
Secretary considers necessary, and may be furnished necessary and reasonable transportation and expenses incident
to the securing of such services.” (Emphasis added.) Thus in the event the Office approves Dr. Farmer’s request for
surgery, it is required by section 8103 to approve expenses incident to the surgery, including transportation
expenses.

6

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

